WELCH, J.
Sewer improvement district No. 3 of Oklahoma county, pursuant to the provisions of chapter 19, Title 19, S. L. 1947, voted issuance of bonds in the sum of $236,000, as it was authorized to do in the statute above cited, as amended by S. L. 1949, Title 19, ch. 22. Such district then filed in this court its application for the approval of such bonds as it was authorized to do in its discretion by the provisions of section 11 of House Bill No. 278; S. L. 1949, Title 19, ch. 22, sec. 11.
Notice of the hearing on such application was given in the manner provided by the last-cited section and upon the date fixed for hearing no one appeared to protest against the issuance of such bonds. Thereupon it became the duty of this court, under the provisions of said section 11, to hear the matter and determine whether the bonds have been properly authorized in accordance with the act, and whether such bonds when issued will constitute valid obligations in accordance with their terms.
The matter is presented and heard upon the application of the district, and brief in support thereof, and upon a transcript detailing the proceedings in the creation of the sewer improvement district and the proceedings in the authorization of the bonds.
From a consideration thereof it appears that sewer improvement district No. 3 was created upon proper petition, *65notice, election and orders or resolutions by the board of county commissioners, and that said district was properly created according to law, embracing territory described by metes and bounds lying in sections 29, 30, 31 and 32, twp. 13 north, range 3 west, in Oklahoma county, more particularly described as set out at length in the order of the board of county commissioners of February 11, 1949, establishing said sewer improvement district, and in the order of the board of county commissioners of June 20, 1949, in reference to the number of said sewer improvement district, as such orders appear in the files and records of the board of county commissioners of Oklahoma county, and as such orders appear in the transcript filed herein September 1, 1949. '
It further appears from said, transcript that the board of county commissioners appointed as the board of directors for the sewer improvement district, W. Glenn Bennett, director, Albert Dyer, clerk, and Weldon S. Le-bolt, member, and that said board of directors, by proper resolution, formulated a general plan of proposed operation and ascertained the cost of sewer construction work and determined the amount of money necessary to be raised, and called a special election to submit to the electors of such district the question of whether or not the bonds of said district should be issued in the amount determined upon, which was $236,000.
It further appears that due and legal notice was given and the election was held in the manner provided by law and that upon proper canvassing and return, the result was a vote of far more than a majority in favor of the issuance of bonds in such amount; and that thereafter the board of directors adopted proper resolution providing for the issuance of said bonds with details as to interest at rates of 3%, 5%%, 314% and 5%%, each said interest rate per annum being made applicable to certain stated bonds in the series constituting the aggregate issue; that due and proper provision was made as to maturity of bonds and denominations thereof; all of the above steps and provisions conforming to the specific requirements of the act.
It also appears that said resolution made proper provision and order for the levy and collection of assessments against the property of the district for payment of the bonds as authorized and directed by the act, with proper provision for the maintenance deposit and handling of the sinking fund for said bonds, and for payment of the bonds, out of such fund, as they mature, with proper covenant in said resolution that the board of directors should continue to make proper assessments until the bonds should be paid or sufficient sum should be brought into the sinking fund to pay all subsequent maturities of the bond issue.
Therefore, the court finds that this sewer improvement district was properly and legally created embracing the territory heretofore described, and that in all things the proposed bond issue was legally and properly authorized; and the court adjudges that it is satisfied that the bonds have been properly authorized in accordance with the acts above cited, and that when issued the aforesaid bonds of this district, in the sum of $236,000, will constitute a valid obligation inj accordance with their terms, and, therefore, the court by this opinion approves this issuance of these bonds as it is authorized and required to do by the act above cited.
The court hereby fixes the period of fifteen days within which a petition for rehearing may be filed herein.
DAVISON, C. J., ARNOLD, V. C. J., and CORN, LUTTRELL, HALLEY, and O’NEAL, JJ., concur.